Exhibit 99 INFORMATION For Immediate Release April 17, 2008 Contact: 513.271.3700 John A. Kraeutler Melissa A. Lueke MERIDIAN BIOSCIENCE REPORTS RECORD SECOND QUARTER AND SIX MONTHS OPERATING RESULTS GENERAL HIGHLIGHTS Meridian Bioscience, Inc., Cincinnati, Ohio (NASDAQ: VIVO) today: · reported record second quarter and six months net sales of $36.2 million and $70.1 million, respectively, increases of 13% and 15% over the same periods of the prior fiscal year; · reported record second quarter and six months net earnings of $7.3 million and $14.8 million, respectively, increases of 24% and 29% over the same periods of the prior fiscal year; · reported record second quarter and six months diluted per share earnings of $0.18 and $0.36, respectively, increases of 20% and 29% over the same periods of the prior fiscal year; · confirmed its fiscal 2008 guidance of per share diluted earnings to $0.72 to $0.75 on net sales of $140 million to $142 million; and · declared a regular quarterly cash dividend of $0.14 per share (indicated annual rate of $0.56 per share), a 27% higher regular quarterly rate over the prior fiscal year. FINANCIAL HIGHLIGHTS In Thousands, Except per Share Data Three Months Ended March 31 Six Months Ended March 31 2008 2007 Change 2008 2007 Change Net Sales $ 36,249 $ 32,094 13% $ 70,096 $ 60,814 15% Operating Income 10,738 8,849 21% 21,931 16,907 30% Net Earnings 7,299 5,890 24% 14,755 11,463 29% Diluted Earnings per Share $ 0.18 $ 0.15 20% $ 0.36 $ 0.28 29% Cash and Equivalents $ 45,016 $ 39,928 Working Capital 78,055 66,804 Shareholders’ Equity 121,770 102,677 Total Assets 140,712 121,214 SECOND QUARTER RESULTS Net sales for the second fiscal quarter ended March 31, 2008, were $36.2 million as compared to $32.1 million for the same period of the prior fiscal year, an increase of 13%. Net earnings for the second quarter of fiscal 2008 were $7.3 million or $0.18 per diluted share, up 24% and 20%, respectively over the second quarter of fiscal 2007.Diluted common shares outstanding for the second quarters of fiscal 2008 and 2007 were 41,038,000 and 40,489,000, respectively, an increase of 1%. YEAR-TO-DATE RESULTS Net sales for the six months ended March 31, 2008, were $70.1 million as compared to $60.8 million for the same period of the prior fiscal year, an increase of 15%.Net earnings for the six months ended March 31, 2008, were $14.8 million, or $0.36 per diluted share, up 29% over the same period of fiscal 2007.Diluted common shares outstanding for the six months of fiscal 2008 and 2007 were 41,002,000 and 40,361,000, respectively, an increase of 2%. CASH DIVIDEND MATTERS The Board of Directors declared the regular quarterly cash dividend of $0.14 per share for the second quarter ended March 31, 2008.The dividend is of record April 28, 2008, and payable May 5, 2008.This is an annual indicated cash dividend rate of $0.56 per share, representing a 27% increase over the fiscal 2007 rate of $0.44 per share. FISCAL 2008 GUIDANCE CONFIRMED For the fiscal year ending September 30, 2008, management expects net sales to be in the range of $140 million to $142 million and per share diluted earnings to be between $0.72 and $0.75.The sales and earnings guidance provided in this press release does not include the impact of any acquisitions the Company might complete during fiscal 2008. FINANCIAL CONDITION The Company’s financial condition is sound. At March 31, 2008, current assets were $94.5 million, compared to current liabilities of $16.4 million, thereby producing working capital of $78.1 million and a current ratio of 5.8. Cash and equivalents on hand were $45.0 million and the Company had 100% of its borrowing capacity available under its $30,000,000 commercial bank credit facility. The Company has no debt obligations outstanding. UNAUDITED OPERATING RESULTS In Thousands, Except per Share Data The following table sets forth the unaudited comparative operating results of Meridian Bioscience for the interim periods of fiscal 2008 and fiscal Three Months Ended March 31, Six Months Ended March 31, 2008 2007 2008 2007 Net sales $ 36,249 $ 32,094 $ 70,096 $ 60,814 Cost of goods sold 15,134 13,256 27,229 24,364 Gross profit 21,115 18,838 42,867 36,450 Operating expenses Research and development 1,514 1,718 3,050 3,033 Selling and marketing 4,548 4,064 9,238 8,259 General and administrative 4,315 4,207 8,648 8,251 Total operating expenses 10,377 9,989 20,936 19,543 Operating income 10,738 8,849 21,931 16,907 Other income (expense) 449 376 824 805 Earnings before income taxes 11,187 9,225 22,755 17,712 Provision for income taxes 3,888 3,335 8,000 6,249 Net earnings $ 7,299 $ 5,890 $ 14,755 $ 11,463 Basic earnings per common share $ 0.18 $ 0.15 $ 0.37 $ 0.29 Basic common shares – weighted average outstanding 40,070 39,518 39,990 39,400 Diluted earnings per common share $ 0.18 $ 0.15 $ 0.36 $ 0.28 Diluted common shares – weighted average outstanding 41,038 40,489 41,002 40,361 SEGMENT DATA In Thousands The following table sets forth the unaudited operating segment data for the interim periods in fiscal 2007 and fiscal 2007. Three Months Ended March 31, Six Months Ended March 31, 2008 2007 2008 2007 Net sales (third-party) U.S. Diagnostics $ 23,253 $ 19,866 $ 45,472 $ 38,820 European Diagnostics 7,594 6,274 13,693 11,529 Life Science 5,402 5,954 10,931 10,465 $ 36,249 $ 32,094 $ 70,096 $ 60,814 Operating Income U.S. Diagnostics $ 8,747 $ 6,721 $ 17,778 $ 13,811 European Diagnostics 1,592 1,301 2,751 2,276 Life Science 352 863 1,343 897 Eliminations 47 (36 ) 59 (77 ) $ 10,738 $ 8,849 $ 21,931 $ 16,907 COMPANY COMMENTS John A.
